Citation Nr: 1748224	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  01-08 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post healed fracture of the left pubis and ischium with left hip arthritis, for the period beginning October 31, 2012.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to November 27, 2012.


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Navy from October 1960 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) from March 2001 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case has a lengthy procedural history.  It was last before the Board in March 2016.  At that time, the Board denied a compensable rating for status post healed fracture of the left pubis and ischium with left hip arthritis, prior to July 5, 2007; granted a 10 percent rating for that disability for the period from July 5, 2007 to October 30, 2012; and remanded the issue of entitlement to a rating in excess of 10 percent for the period beginning October 31, 2012.  In addition, the Board remanded the issue of entitlement to TDIU.  

While the matter was in remand status, in a February 2017 rating decision, the RO granted TDIU, effective November 27, 2012.  Thus, the remaining issues on appeal have been characterized as set forth above on the cover page of this remand.  

In June 2017, the Board sent the appellant a letter informing him that the Veterans Law Judge before whom he had testified in April 2004 was no longer employed by the Board.  He was advised that his appeal would therefore be reassigned to another Veterans Law Judge for a decision and that he had the right to request another optional Board hearing.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707 (requiring that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal); see also 38 C.F.R. § 19.3(b).  The record indicates that the June 2017 letter was returned as undeliverable.  The Board advises the appellant that if he wishes to elect another optional Board hearing, he should contact VA.  Absent a further hearing request, the Board will proceed with consideration of the appeal based on the evidence of record, which includes a transcript of the April 2004 Board hearing.  

The Board also notes that the appellant was previously represented by the Disabled American Veterans (DAV).  In February 2017, however, the appellant appointed Amy R. Fochler, Esq. as his representative, thereby revoking power of attorney in favor of DAV.  In May 2017, Ms. Fochler withdrew her representation of the appellant.  In a May 2017 letter, VA advised the appellant that in light of Ms. Fochler's withdrawal, he was unrepresented.  He was given the information necessary to select another representative but, to date, no response has been received.  Thus, the appellant remains unrepresented.  While this matter is in remand status, the appellant may obtain representation, should he choose to do so.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the issues of entitlement to an increased rating for status post healed fracture of the left pubis and ischium with left hip arthritis, for the period beginning October 31, 2012, and entitlement to TDIU, for the period prior to November 27, 2012, must again be remanded.

VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  This duty includes making as many requests as necessary to obtain relevant records in the custody of a Federal department or agency such as the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).

In this case, in a statement received in July 2016, the appellant reported that he was found to be totally disabled in 2005 by the Railroad Retirement Board and the Social Security Administration (SSA).  It does not appear that any Railroad Retirement Board or SSA records have been requested or received.  Thus, a remand is warranted to enable the RO to undertake appropriate efforts to obtain these potentially relevant records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate any and all outstanding VA medical records with the claims file.

2.  After obtaining any necessary authorizations, undertake appropriate efforts to obtain complete copies of U.S. Railroad Retirement Board and SSA records pertaining to the appellant's award of disability benefits in 2005, to include copies of any decisions rendered and the records upon which such decisions were based.  All efforts to obtain these records should be fully documented.  If a negative response is received, such should be associated with the claims file.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and any representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



